Citation Nr: 1412202	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-13 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In December 2011, the Veteran testified before the Board at a hearing held at the RO.  A copy of the transcript has been associated with the Veteran's claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran was afforded VA examinations in June and July 2010, the VA examiner that conducted the PTSD evaluation did not provide an opinion on the impact of the Veteran's PTSD on his employability.  The examiner noted the Veteran was reportedly experiencing an exacerbation of his symptoms as manifested by increasing difficulty controlling his temper at work and observations by peers that his outbursts at work were irrational.  None of the opinions addresses the combined effect of the Veteran's service-connected disabilities on his employability.  When VA provides a VA examination, the Board must ensure that it is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Another medical opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, (PTSD; diabetes mellitus; peripheral neuropathy of the bilateral upper and lower extremities; and plantar warts on the right foot) either singly or taken together, render him unable to secure or follow a substantially gainful employment.  

The examiner may give consideration to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but consideration should not be given to his age or to any impairment caused by non-service-connected disabilities.

In providing this opinion, the examiner should address the significance of the Veteran's testimony during his December 2011 Board hearing that although he taught for 26 years, he "bounced around to about eight or nine different schools," usually because of verbal altercations with the administration; the November 2011 opinion from Dr. J. S. that noted work tensions have been a persistent feature in the Veteran's life; and the July 2010 VA examiner's opinion that the Veteran's PTSD symptoms have manifested by "increasing difficulty controlling his temper on the job" and "observations by peers that his outbursts at work are irrational." 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. Then, readjudicate the issue on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


